DETAILED ACTION
The Amendment filed July 22, 2020 has been entered. Claims 1-10 are pending. Claims 1 and 5 are independent.

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,825,489 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0108414) in view of Suryanarayana et al. (US 6,747,485).
Regarding independent claim 1, Kimura et al. teach a latching sense amplifier (see para 0101: data holding device … based on a general sense amplifier), comprising: 
an input stage (e.g., FIG. 8: 203) comprising a clocked differential amplifier; and 

a first output node (FIG. 8: Q); 
a second output node (QN); 
a pull-up circuit, comprising: 
a first transistor (P22); 
a second transistor (P21) cross-coupled with the first transistor; 
a third transistor (INV22, PMOS1), directly couple to the first output node (Q), controlled by the first transistor, and configured to pull up the first output node; 
a fourth transistor (INV21, PMOS), directly couple to the second output node (QN), controlled by the second transistor, and configured to pull up the second output node; and 
a pull-down circuit, comprising: 
a fifth transistor (N22) directly couple to the first output node and configured to pull down the first output node; and 
a sixth transistor (N21) directly couple to the second output node and configured to pull down the second output node; 
wherein the fifth transistor and the sixth transistor are cross-coupled (see FIG. 8 and accompanying disclosure).
Kimura et al. do not explicitly disclose an input stage comprising a clocked differential amplifier.
Suryanarayana et al. teach the deficiencies in FIG. 2: 10 and accompanying disclosure.

Regarding claim 4, Kimura et al. and Suryanarayana et al., as combined, tech the limitations of claim 1.
Suryanarayana et al. further teach the clocked differential amplifier comprises: a seventh transistor configured to drive a first output node of the input stage; an eighth transistor coupled to the seventh transistor to form a differential pair, and configured to drive a second output node of the input stage; and a reset circuit configured to pull-up the first output node of the input stage and the second output node of the input stage (see FIG. 2 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Suryanarayana et al. for the same purpose of offset immune input signals.

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0108414) in view of Suryanarayana et al. (US 6,747,485), further in view of Toda (2007/0019467).
Regarding claim 2, Kimura et al. and Suryanarayana et al., as combined, tech the limitations of claim 1.

Toda teaches the pull-up circuit further comprises: a seventh transistor (FIG. 20: transistor whose gate is connected to the drain of N44) coupled to a first output node of the input stage, and configured to control the first transistor; and an eighth transistor (transistor whose gate is connected to the drain of N43) coupled to a second output node of the input stage, and configured to control the second transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Toda to the teaching of Kimura et al. and Suryanarayana et al., as combined, such that a sense amplifier, as taught by Kimura et al. and Suryanarayana et al., utilizes pull-down transistors, as taught by Toda, for the purpose of synchronizing first and second stages.

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0108414) in view of Suryanarayana et al. (US 6,747,485), further in view of Dimitriu (10,091,031).
Regarding claim 3, Kimura et al. and Suryanarayana et al., as combined, tech the limitations of claim 1.
Kimura et al. and Suryanarayana et al. do not explicitly disclose the limitations of claim 3.
Dimiriu teaches the pull-down circuit further comprises: a seventh transistor (FIG. 2: M11) coupled to a first output node of the input stage, and configured to pull-down 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Dimiriu to the teaching of Kimura et al. and Suryanarayana et al., as combined, such that a sense amplifier, as taught by Kimura et al. and Suryanarayana et al., utilizes pull-down transistors, as taught by Dimiriu, for the purpose of synchronizing first and second stages.

Claims 5-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0108414) in view of Srinivasan et al. (7,019,999).
Regarding independent claim 5, Kimura et al. teach a latching sense amplifier (see para 0101: data holding device … based on a general sense amplifier), comprising: 
an input stage (FIG. 23: 1102 and 1104); and 
an output stage coupled to the input stage, and comprising: 
a first output node (Q); 
a second output node (QN); 
a pull-up circuit comprising: 
a first transistor (P112) directly couple to the first output node and configured to pull up the first output node; 
a second transistor (P111) directly couple to the second output node and configured to pull up the second output node; 

Kimura et al. do not explicitly disclose a pull-down circuit comprising a latch circuit configured to pull-down the first output node based on a voltage of the second output node.
Srinivasan et al. disclose the deficiencies in FIG. 3: 233 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Srinivasan et al. to the teaching of Kimura et al. such that a sense amplifier, as taught by Kimura et al., utilizes clocked differential amplifier stage, as taught by Srinivasan et al., for the purpose of utilizing pulling down output signal effectively.
Regarding claim 6, Kimura et al. and Srinivasan et al., as combined, teach the limitations of claim 5.
Srinivasan et al. further teach the latch circuit of the pull-down circuit is configured to pull-down the second output node based on a voltage of the first output node (see FIG. 3 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Srinivasan et al. for the same purpose of offset immune input signals.
Regarding claim 7, Kimura et al. and Srinivasan et al., as combined, teach the limitations of claim 5.


Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0108414) in view of Srinivasan et al. (7,019,999) further in view of Dimitriu (10,091,031).
Regarding claim 8, Kimura et al. and Srinivasan et al., as combined, teach the limitations of claim 5.
Kimura et al. and Srinivasan et al. do not explicitly disclose the limitations of claim 8.
Dimiriu teaches the output stage comprises: a third transistor (FIG. 2: M11) coupled to a first output node of the input stage, and configured to pull down the first output node of the output stage based on a voltage at the first output node of the input stage; and a fourth transistor (M10) coupled to a second output node of the input stage, and configured to pull down the second output node of the output stage based on a voltage at the second output node of the input stage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Dimiriu to the teaching of Kimura et al. and Srinivasan et al., as combined, such that a sense amplifier, as taught by Kimura et al. and Srinivasan et al., utilizes pull-down transistors, as taught by Dimiriu, for the purpose of synchronizing first and second stages.

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0108414) in view of Srinivasan et al. (7,019,999), further in view of Lin et al. (5,546,026).
Regarding claims 9-10, Kimura et al. and Srinivasan et al., as combined, tech the limitations of claim 5.
Kimura et al. and Srinivasan et al. do not explicitly disclose the input stage comprises: a clocked differential amplifier configured to drive a first output node and a second output node of the input stage; and a reset circuit configured to pull-up the first output node and the second output node of the input stage during a half-cycle of a clock signal; and the output stage comprises a reset circuit configured to pull-up a first output terminal and a second output terminal of the latch circuit of the pull-up circuit during a half-cycle of a clock signal.
Lin et al. disclose the deficiencies in FIGS 2 and accompanying disclose, i.e., ø1, ø2 half clock cycle operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Lin et al. to the teaching of Kimura et al. and Srinivasan et al., as combined, such that a sense amplifier, as taught by Kimura et al. and Srinivasan et al., utilizes half clock cycle, as taught by Lin et al., for the purpose of performing full operation in a cycle.

Response to Arguments
Applicant’s Arguments/Remarks with claim Amendment filed 07/28/2021, with respect to the rejection(s) of claims 1-10 under 35 USC 103 have been fully considered but are not persuasive. 
Applicant argues that neither Kimura nor Suryanarayana either in combination or individually teach a third transistor and a fourth transistor in claim 1 (a first transistor and a second transistor in claim 5) are not directly coupled to output nodes. Kimura’s inverter INV21 and INV22, in FIG. 8, are not a transistor. 
In response to Applicant’ arguments, the following picture explains gate level CMOS inverter circuit and transistor level CMOS inverter circuit. Namely, it is a very well-known technology that Kimura’s gate level inverters (INV22 and INV21 in FIG. 8) converts to transistor level inverter circuits comprising PMOS transistor (claimed a third transistor and a fourth transistor, respectively) and NMOS transistor (claimed a fifth transistor and a sixth transistor, respectively, in claim 1).


    PNG
    media_image1.png
    147
    343
    media_image1.png
    Greyscale

 Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is a very well-known knowledge in the CMOS VLSI area that inverter having PMOS and NMOS transistors.